In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00407-CV
     ___________________________

    IN RE TERRY MCBRIDE, Relator




            Original Proceeding
        Trial Court No. CV08-1358


   Before Gabriel, Pittman, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s “Petition for Writ of Mandamus and/or

Writ of Injunction,” the real party in interest’s response, and relator’s reply and is of

the opinion that relief should be denied. Accordingly, relator’s “Petition for Writ of

Mandamus and/or Writ of Injunction” is denied.

                                                      Per Curiam

Delivered: March 7, 2019




                                           2